Title: To Benjamin Franklin from Genet, 4 December 1778
From: Genet, Edme-Jacques
To: Franklin, Benjamin


Hond Sir
Vlles. dec. 4. 1778
I had in time the papers you mention and you’ll See a translation of the article in question in no. L. which comes forth to morrow.— There you’ll See too the King’s Speech with an abstract of the debate in both houses, which I Suppose you already Know. I hope they’ll please our french readers, who universally take the greatest interest to the american cause now become our own.
I am with great respect Hond. Sir Your most humble and obedient Servant
Genet

P.S. The lye about Gen. Washington I have treated as it diserves.

 
Addressed: M. Benjamin Franklin Deputé / du Congres a Passy
